     Case 1:15-cv-01916-DAD-JDP Document 168 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     FRANK BACA,                                     Case No. 1:15-cv-01916-DAD-JDP

12                        Plaintiff,                   ORDER GRANTING DEFENDANTS’
                                                       REQUEST TO FILE AN EXTENDED BRIEF
13            v.

14     MARTIN BITER, et al.,                           ECF No. 167

15                        Defendants.

16

17

18            Defendants’ request to file an extended brief, ECF No. 167, is granted. Defendants J. Bal,

19   M. Boparai, L. Carmichael, J. Carrick, Larry Dileo, E Dos Santos, R. Kanan, D. Ralston, G.

20   Song, S. Tharratt, and A. Vasudeva may file a memorandum of points and authorities in excess of
21   25 pages, but not exceeding 35 pages.

22
     IT IS SO ORDERED.
23

24
     Dated:        May 11, 2020
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27   No. 205.
28
                                                       1
     Case 1:15-cv-01916-DAD-JDP Document 168 Filed 05/11/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
